AO 91 (Rev B01) GAS Ech alMi-0117 7 Document 1 Filed on 05/22/19 in TXSD Page 1 of 1

United States District Court

SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA United States District Court

 

CRIMINAL COMPLAINT

uthern District Of Texas
V. ° Se FILED
Hilarion CISNEROS-Rios MAY 2 2 2019 Case Number: M-19- | | n A i
YOB: 1972 :
i Clerk
COC: Mexico David J. Bradley,

I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about May 16, 2019 in Hidalgo County, in
the Southern District of Texas defendant(s) did,

 

being then and there an alien, who had been previously deported/removed from the United States in
pursuance of law did therefore knowingly, willfully and in violation of law attempt to gain illegal entry into
the United States, the Attorney General of the United States and/or the Secretary of Homeland Security,
not therefore having consented to a re-application by the defendant for admission into the United States,

in violation of Title _ 8 United States Code, Section(s) 1326
I further state that I am a(n) _Customs and Border Protection Officer_ and that this complaint is based on the ©
following facts: .

 

The defendant, HILIARION CISNEROS-RIOS, attempted to enter the United States illegally at the Donna,
Texas Port of Entry by presenting a United States counterfeit visa as his entry document. The defendant
admitted he knew the visa was counterfeit and that he had purchased it from an unknown individual at a bus
station in Monterrey, Mexico for approximately 12,000 pesos. The defendant admitted he did not have any
legal documentation that would allow him to enter, live, or work in the United States. Database queries
revealed the defendant was last deported/removed to Mexico on December 21, 2007 through El Paso, Texas.
Records show no evidence exists of the defendant having obtained permission from the United States Attorney —
General or the Secretary of Homeland Security to re-enter the United States. .

The defendant is a citizen of Mexico and ns no legal status in the United States. The defendant has a domestic

violence conviction in September 04, 2004 where he was sentenced to 6 months probation, and two 1325
illegal entry convictions, the last which occurred on August 24, 2017 where he was sentenced to 120 days.

Continued on the attached sheet and made a part of this iy [| Yes a ‘No

 

 

 

 

Sworn to before me and subscribed in my presence,
ys pA Bipisire of Complainant
Approved By: Matt. Redavid [rz] | Lorenzo Botello
Printed Name of Complainant
-May 22, 2019 at McAllen, Texas
Date City and State
Scott Hacker
U.S. Magistrate Judge ((————<—__—_

 

 

Name and Title of Judicial Officer Signature of Judjarg/Offizer
Department of Homeland Security
